Fourth Court of Appeals
                                San Antonio, Texas
                                    December 30, 2020

                                   No. 04-20-00550-CV

                             CITY OF PREMONT, TEXAS,
                                      Appellant

                                             v.

                     Jose Richard GONZALEZ and Elda E. Gonzalez,
                                      Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 20-09-60606-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

       Appellant’s second motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before February 22, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court